DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are drawn to a "computer-readable medium”. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage they would be understood by one of ordinary skill in the art (MPEP §2111) , the claim as a whole covers both transitory and not transitory media. A transitory medium does not fall into any of the 4 categories of invention (Process, Machine, Manufacture, or composition of matter). The applicants are respectfully suggested to amend the claims to read as "A non-transitory computer-readable medium …" to overcome the 35 USC § 101 rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over HEO  et al. (US 20110310986 A1; hereinafter as “HEO  ”) in view of LOHR et al. (US 20120057547 A1; hereinafter as “LOHR”).

Examiner’s note: in what follows, references are drawn to HEO unless otherwise mentioned.

With respect to independent claims:  
Regarding claim 17, HEO teaches, an apparatus (fig. 8: UE: [0038], Fig. 9: UE, Fig. 11) for wireless communication, comprising:
a memory (Fig. 9: UE with Memory: [0134]); and
at least one processor coupled to the memory (fig.9: DSP which is connected with Memory: [0134]; fig. 11: Processor is connected to memory RAM: : [0145]) and configured to:
receive an uplink grant for each of a plurality of Physical Uplink Shared CHannel (PUSCH) component carriers of the apparatus (“The PUSCH resources that occur within each of the available component carriers (CCs)  can then be allocated by UL grants dynamically transmitted by the base station to the UE ”: [0055]);
order each PUSCH component carrier for transmission based at least in part on the uplink grant (“identifying at least one first ranking for each of the component carriers for transmission of uplink control information”: [abstract]“; “UE may then perform logical channel and MAC CE prioritization on the ordered UL resources across the scheduled UL CCs when deciding how to map the logical channel traffic and MAC CE on to the scheduled UL CCs: [0075];) “the UE knows a carrier order for MAC CE transmission. In a similar manner as for SRB transmissions, the UE may know the carrier order for MAC CE transmission by explicit signaling from the base station:”::[0084]- [0085];
rank logical channels for uplink transmission by the apparatus (aforesaid “UE may then perform logical channel and MAC CE prioritization on the ordered UL resources across the scheduled UL CCs when deciding how to map the logical channel traffic and MAC CE on to the scheduled UL CCs”: “the granted UL resources may be ordered as follows: resources for CC1, followed by resources for CC5, followed by resources for CC4, such that the UE performs logical channel and MAC CE prioritization following this order when mapping the logical channel traffic and MAC CE to the resources across the scheduled UL CCs.”: [0075]).

While HEO  teaches rank logical channels for uplink transmission by the apparatus,   
HEO does not expressively teach: build transport blocks comprising data of higher ranked logical channels on higher ordered component carriers.

LOHR, in the same field of endeavor, discloses:  build transport blocks comprising data of higher ranked logical channels on higher ordered component carriers (“order of processing the uplink resource assignments (priority order) on the uplink component carriers is used to determine power scaling for the power allocation of the individual transport blocks to be transmitted on the respective component carriers in the uplink”; ”the mobile terminal reduces the transmit power for the transmission of each of the transport blocks according to the priority of the respective transport block given by the priority order”: higher priority of CCs according to  higher transmit power: [0164]-[0165]:  the lower (higher) the priority of the resource assignment/component carrier according to the priority order, the larger (smaller) the power reduction applied to the transmit power for the transport block required by its corresponding uplink resource assignment”:  [0166]; “The first, second and third aspect of this invention can be readily combined with each other and may use the same priority/processing order of the resource assignments in transport block generation (logical channel prioritization) and power scaling of the transmissions of the generated transport blocks in the uplink.”: [0168]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of HEO to include  the above recited limitations as taught by LOHR. The suggestion/motivation to do so would have been to utilize prioritization of the uplink assignments in order to achieve  efficient control signal (LOHR; [abstract], [0007]).

Regarding claim 24, HEO teaches a computer-readable medium storing computer executable code (fig.9: DSP which is connected with Memory: [0134]; fig. 11: Processor is connected to memory RAM: : [0145]), the code when executed by one or more processors of a user equipment (UE) cause the UE (fig. 8: UE: [0038], Fig. 9: UE, Fig. 11)  to: receive an uplink grant for each of a plurality of Physical Uplink Shared CHannel (PUSCH) component carriers; order each PUSCH component carrier for transmission based at least in part on the uplink grant; rank logical channels for uplink transmission; and build transport blocks comprising data of higher ranked logical channels on higher ordered component carriers (the rest of the  claim is interpreted and rejected for the same reason as set forth in claim 17).

Regarding claim 1, HEO teaches, a method of wireless communication (Fig. 8-9), comprising:
receiving, by a user equipment (UE), an uplink grant for each of a plurality of Physical Uplink Shared CHannel (PUSCH) component carriers; ordering, by the UE, each PUSCH component carrier for transmission based at least in part on the uplink grant; ranking, by the UE, logical channels for uplink transmission; and building, by the UE, transport blocks comprising data of higher ranked logical channels on higher ordered component carriers (this claim is interpreted and rejected for the same reason as set forth in claim 17).

Regarding claim 10, HEO teaches, An apparatus for wireless communication Fig. 8-9),, comprising: means for receiving an uplink grant of the apparatus for each of a plurality of Physical Uplink Shared CHannel (PUSCH) component carriers; means for ordering each PUSCH component carrier for transmission by the apparatus based at least in part on the uplink grant;
means for ranking logical channels for uplink transmission by the apparatus; and
means for building transport blocks comprising data of higher ranked logical channels on higher ordered component carriers (this claim is interpreted and rejected for the same reason as set forth in claim 17).

With respect to dependent claims:  
Regarding claims 2, HEO in view of LOHR teaches the invention of claim 1 as set forth above.  Further, LOHR teaches, further comprising:  transmitting, by the UE, the transport blocks across the component carriers (component carriers can be defined by transport blocks size: [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of HEO to include  the above recited limitations as taught by LOHR. The suggestion/motivation to do so would have been to utilize prioritization of the uplink assignments in order to achieve  efficient control signal (LOHR; [abstract], [0007]).

Regarding claims 3, HEO in view of LOHR teaches the invention of claim 2 as set forth above.  Further, LOHR teaches, further comprising: determining, prior to ordering each PUSCH component carrier, that a total transmit power for the UE under the uplink grant exceeds a maximum output power Pcmax of the UE, wherein ordering each PUSCH component carrier is dependent on determining that the total transmit power for the UE under the uplink grant exceeding the Pcmax (In power limited situations, the mobile terminal reduces the transmit power for the transmission of each of the transport blocks according to the priority of the respective transport block given by the priority order, such that the total transmit power spent for the transmissions of the transport blocks becomes smaller or equal to a maximum transmit power available to the mobile terminal for transmitting the transport blocks in the uplink within a given TTI”: [0239],total power in uplink component carrier not to exceed maximum uplink power:  [0336]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of HEO to include  the above recited limitations as taught by LOHR. The suggestion/motivation to do so would have been to utilize prioritization of the uplink assignments in order to achieve  efficient control signal (LOHR; [abstract], [0007]).

Regarding claim 4, HEO in view of LOHR teaches the invention of claim 3 as set forth above.  Further, LOHR teaches, further, wherein ordering each PUSCH component carrier comprises:
allocating a transmit power to each PUSCH component carrier in accordance with physical layer procedures of a network of the UE based on the determining, wherein a particular component carrier allocated higher power corresponds to a higher ordered component carrier (“the uplink resource assignments (priority order) on the uplink component carriers is used to determine power scaling for the power allocation of the individual transport blocks to be transmitted on the respective component carriers in the uplink. In power limited situations, the mobile terminal reduces the transmit power for the transmission of each of the transport blocks according to the priority of the respective transport block given by the priority order”:  [0165]; “mobile terminal to control the transmit power of transport blocks to be transmitted on uplink component carriers of a mobile communication system in a power limited situation by receiving uplink resource assignments scheduling transmissions of the transport blocks on the uplink component carriers within a transmission time interval, wherein the uplink resource assignments have a priority order.”: [0209]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of HEO to include  the above recited limitations as taught by LOHR. The suggestion/motivation to do so would have been to utilize prioritization of the uplink assignments in order to achieve  efficient control signal (LOHR; [abstract], [0007]).

Regarding claim 5, HEO in view of LOHR teaches the invention of claim 4 as set forth above.  Further, LOHR teaches, further, wherein receiving the uplink grant and ordering each PUSCH component carrier are performed by a physical (PHY) layer process of the UE (“the mobile terminal accumulates 503 all received uplink resource assignments and forms a single "virtual" big transport block”: receiving uplink resource at Physical Layer (PHY):[0270];  ranking of component carriers in MAC  /Physical Layer: [0188]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of HEO to include  the above recited limitations as taught by LOHR. The suggestion/motivation to do so would have been to utilize prioritization of the uplink assignments in order to achieve  efficient control signal (LOHR; [abstract], [0007]).


Regarding claim 6, HEO in view of LOHR teaches the invention of claim 5 as set forth above.  Further, LOHR teaches, wherein ranking logical channels and building transport blocks are performed by a medium access control (MAC) layer process of the UE (ranking of component carriers in MAC  /Physical Layer: [0188]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of HEO to include  the above recited limitations as taught by LOHR. The suggestion/motivation to do so would have been to utilize prioritization of the uplink assignments in order to achieve  efficient control signal (LOHR; [abstract], [0007]).


Regarding claim 7, HEO in view of LOHR teaches the invention of claim 5 as set forth above.  Further, LOHR teaches, further comprising: determining, prior to the ordering, that a total transmit power for the UE under the uplink grant is less than or equal to a maximum output power Pcmax of the UE (“the mobile terminal reduces the transmit power for the transmission of each of the transport blocks according to the priority of the respective transport block given by the priority order, such that the total transmit power spent for the transmissions of the transport blocks becomes smaller or equal to a maximum transmit power available to the mobile terminal for transmitting the transport blocks”: [0239], [0336]); and
estimating, in response to the determining, a likelihood that each PUSCH component carrier will successfully transmit transport blocks with the least number of retransmissions (“….. number of scheduled HARQ retransmissions by the eNodeB, is also determined depending on the QoS requirements of the logical channels included in an uplink transmission, i.e. transport block. Again for a delay-critical service like VoIP the number of scheduled retransmissions by the eNodeB will be less compared to a best-effort service “ [0155]-[0156]),
 wherein the ordering comprises allocating a transmit power to each PUSCH component carrier based on the estimating such that a particular component carrier allocated a higher power corresponds to a higher estimated likelihood (“P.sub.MAX is the maximum available transmit power of the user equipment, which is depending on the user equipment class and configuration by the network”: [0111]-[0112]; [0173]-[0174]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of HEO to include  the above recited limitations as taught by LOHR. The suggestion/motivation to do so would have been to utilize prioritization of the uplink assignments in order to achieve  efficient control signal (LOHR; [abstract], [0007]).


Regarding claim 8,HEO in view of LOHR teaches the invention of claim 7 as set forth above.  Further, HEO teaches, wherein the estimating is based on a history of physical layer metrics for the UE (fig. 3 uplink data in uplink PUSCH : [0032]; [0129]) .

Regarding claim 9, HEO in view of LOHR teaches the invention of claim 8 as set forth above.  Further, LOHR teaches wherein the estimating is based machine learning using the history of physical layer metrics (based on old or prior data: [0160]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of HEO to include  the above recited limitations as taught by LOHR. The suggestion/motivation to do so would have been to utilize prioritization of the uplink assignments in order to achieve  efficient control signal (LOHR; [abstract], [0007]).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 6
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 6
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 7
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 6
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 7

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.

	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411